




PRESS
RELEASE
Consolidated-Tomoka Land Co. · P.O. Box 10809 · Daytona Beach, FL 32120-0809  ·
386-274-2202  · 386-274-1223
 
 
FOR IMMEDIATE RELEASE
 
Date:
February 10, 2011

Contact:
William H. McMunn, President/CEO

Phone:
386-274-2202

Fax:
386-274-1223

 
CONSOLIDATED TOMOKA CEO TO RETIRE
 
Daytona Beach, Florida – Consolidated-Tomoka Land Co. (NYSE AMEX:  CTO), William
H. McMunn, President and Chief Executive Office of the Company, announced that
he will be retiring effective December 31, 2011. William J. Voges, Chairman of
the Board, said, “Bill McMunn has provided the leadership and long-term vision
that has allowed the Company to grow and prosper during his ten years as our
Chief Executive Officer.  He also had the foresight to develop our long-term
business plan that has allowed the Company to endure the current real estate
downturn.  Mr. McMunn will continue in a consulting capacity through 2012 to
assure a smooth transition to new management. We wish Bill all the best and
thank him for his years of service and dedication to Consolidated-Tomoka Land
Co.”
 
Mr. McMunn stated, “I have been honored to have worked for such a fine Company
that has always focused on the best interest of our shareholders and our
community as we planned and developed our lands.  The advance notice of my
retirement date coupled with the commitment to provide consulting services in
2012 will allow for a seamless transition to the Company’s new Chief Executive
Officer.”
 
The Board has retained Eton Partners, an executive search firm in Atlanta,
Georgia, to assist in finding a new chief executive officer to replace Mr.
McMunn.
 
Consolidated-Tomoka Land Co. is a Florida-based company primarily engaged in
converting Company owned agricultural lands into a portfolio of net lease income
properties strategically located in the Southeast, through the efficient
utilization of 1031 tax-deferred exchanges.  The Company has low long-term debt
and generates over $9 million annually before tax cash flow from its real estate
portfolio.  The Company also engages in selective self-development of targeted
income properties. The Company’s adopted strategy is designed to provide the
financial strength and cash flow to weather difficult real estate cycles.  Visit
our website at www.ctlc.com.
 
                                                                                                               
# # #
 
                                                           “Safe Harbor”
 


Certain statements contained in this press release (other than statements of
historical fact) are forward-looking statements.  The words “believe,”
“estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,”
“plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions
and variations thereof identify certain of such forward-looking statements,
which speak only as of the dates on which they were made.  Forward-looking
statements are made based upon management’s expectations and beliefs concerning
future developments and their potential effect upon the Company.  There can be
no assurance that future developments will be in accordance with management’s
expectations or that the effect of future developments on the Company will be
those anticipated by management.



Back to 8K
[mcmunn8k2011.htm]
